Opinion issued April 11, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00006-CR
                           ———————————
                  DARWIN BERNARD FOSTER, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1499428


                         MEMORANDUM OPINION

      A jury found appellant, Darwin Bernard Foster, guilty of continuous sexual

abuse of a child, and the jury sentenced him to life imprisonment. See TEX. PENAL

CODE § 21.02. On appeal, Foster argues that the trial court erred by admitting
evidence from more than one outcry witness and by excluding evidence that the

alleged victim’s biological father sexually abused her.

      We affirm the judgment of the trial court.

                                   Background

      Following the death of her father in approximately 2004, the child

complainant in this case, C.S., moved to Houston to live with her mother and

stepfather Darwin Foster. She was about five years old, and Foster was about 34

years old. Foster began sexually abusing C.S. shortly after she moved in. C.S. lived

with Foster until 2013, when he was removed from the household after another child

accused him of sexual abuse. The abuse never stopped and escalated over time.

      As a teenager, C.S. developed an eating disorder and began engaging in

self-harm. Her family admitted her to a crisis stabilization psychiatric hospital in

January 2014 after she had suicidal ideations. As part of her care, she attended a

group therapy session where she shared that her stepfather had raped her. Alison

Childers, a licensed professional counselor who led the group therapy session,

followed up with C.S. individually the next day. C.S. disclosed that Foster had

sexually abused her by touching her, kissing her, making her give him oral sex, and

raping her three times. Childers reported the outcry to Child Protective Services

(“CPS”). The Harris County Sheriff’s Office initiated an investigation, but it was

suspended after law enforcement was unable to contact C.S.’s mother.


                                         2
      C.S. was discharged from the hospital, but her condition worsened. She began

cutting herself and attempted suicide. Her family admitted her to another short-term

crisis stabilization facility. Upon discharge, she was referred to ongoing therapy.

After several sessions with her therapist, Mary Garcia, she disclosed details of sexual

abuse. Together, Garcia and C.S. made another report to CPS.

      After the second report, the Harris County Sheriff’s Office reopened its

investigation. Foster was indicted for continuous sexual abuse of a child, and he

proceeded to a jury trial in November 2017.

      At a pretrial hearing, the court designated two outcry witnesses, Childers, the

licensed professional counselor who facilitated the group therapy session at which

C.S. disclosed sexual abuse, and Garcia, the therapist who treated C.S. when she

disclosed abuse and made a report to CPS.

      At trial, C.S.’s mother testified that over the years she did not notice anything

unusual about Foster’s relationship with C.S, except one time she woke up and found

him wearing only boxers and a tank top in bed with C.S. He denied anything

inappropriate had happened. She explained that when C.S. became a teenager, she

started having psychological and emotional problems, and the family sought help at

psychiatric hospitals. C.S.’s mother testified that C.S. is doing well now after

receiving therapy, but C.S. still has not told her about the abuse in detail.




                                           3
      Childers explained that in January 2014 she led a group therapy session for

teenagers at a crisis stabilization psychiatric hospital. C.S. participated in the session

and disclosed that she had been sexually abused by her stepfather. Childers followed

up with C.S. the next day. Specifically, C.S. told her that Foster had sexually

molested her, touched her, kissed her, forced her to perform oral sex, and raped her

three times. Childers reported the outcry to CPS.

      Garcia testified that she was C.S.’s individual therapist after she was

discharged from another crisis stabilization hospital in June 2015. They met for more

than 15 sessions. As C.S. became comfortable, she disclosed details of sexual abuse

by her stepfather. She explained that she had been sexually assaulted with a dildo

and forced to give oral sex. C.S. told Garcia that she did not tell her mother about

the specific instances because she did not want to hurt her mother. C.S. and Garcia

called CPS together to make a report.

      The investigator from the Harris County Sheriff’s Office testified to explain

the course of the investigation, including the witnesses he spoke to and the records

he subpoenaed.

      C.S. testified to the abuse she endured as a child. She explained that she

moved in with her mother and Foster when she was five or six years old. Shortly

after she moved in, Foster began bathing with her and touching her breasts and




                                            4
vagina. The family moved to California and returned to Houston when she was about

eight years old. During this time, Foster continued to bathe with C.S. and touch her.

      When she was about eight years old, Foster started coming into her room in

the middle of the night and touching her between her legs as she pretended to sleep.

She described that when she was ten or eleven years old, Foster performed oral sex

on her before forcing her to perform oral sex on him.

      C.S. described an instance of abuse that occurred when her mother gave birth

to one of her brothers and spent the night in the hospital. She was about ten years

old, and Foster asked her to sleep with him. While she slept in his bed, he kissed her

and cuddled her. The next morning, they bathed together, and he placed the water

faucet on her vagina for stimulation.

      C.S. described that as she got older, the frequency of abuse increased. When

she was in sixth and seventh grade, it increased from every other week to every other

day to almost nightly. Foster began penetrating her vagina with his fingers. He

continued to perform oral sex on her. When she was in seventh or eighth grade, after

she told Foster she did not want to take a shower with him, he gave her a dildo and

told her to use it. After that, Foster joined her in the shower and penetrated her vagina

with his penis.

      When C.S. questioned his behavior, Foster told her she was his princess and

gave her money and special privileges. He told her it was a secret just between them.


                                           5
She testified that she did not tell her mother because she wanted to protect her. After

Foster no longer lived with her family, C.S. developed an eating disorder, cut herself,

and became suicidal. She described her hospitalization treatment and disclosing the

abuse in group therapy to Childers. She also described her sessions with Garcia and

that Garcia helped her understand it was not her fault.

      Two other people testified regarding sexual abuse that Foster had inflicted or

attempted to inflict on them when they were young girls. M.C., a family friend a few

years older than C.S., testified that when she was thirteen years old, she visited

Foster’s home with her cousin. Foster tried to pull her into a bedroom, but she fought

back. Foster grabbed her cousin and tried to pull her into the bedroom. They both

ran out of the house. Three years later, when M.C. was sixteen years old, Foster

picked her up from work and asked her to allow him to perform oral sex on her. M.C.

refused, and Foster eventually drove her home. Years later, but before M.C. turned

21, Foster gave her alcohol and grabbed her buttocks. M.C. testified that she told an

aunt about what had happened, and word reached Foster’s wife. Foster confronted

M.C. and cut off communication between her and his family.

      D.B., who was fourteen at the time of trial, also testified that Foster had

sexually abused her. Her mother had been friends with Foster. When she was eight

years old, he drove her to a fast food restaurant for a meal. After they ate, they got

back in Foster’s car. D.B. was in the passenger seat. She had a soft drink from the


                                          6
fast food restaurant in her lap, and she knocked it. Foster told her he was going to

check to see if the drink had spilled on her pants. He reached over, put his hand on

her pants, and touched under her clothing. D.B. was able to remove his hand. Foster

then removed his penis from his pants and asked if she wanted to play with it. When

she refused, Foster grabbed her wrist and made her touch his penis. After a few

seconds, she was able to pull her hand away. Foster then drove her home. When she

got home, D.B. told her mother what had happened, and the police investigated, but

a grand jury elected not to indict Foster. D.B.’s mother also testified about this

incident, consistent with D.B.’s testimony.

      Foster testified in his own defense. He explained that he had a normal

relationship with C.S.’s mother, and their marriage was not rocky. He denied that he

ever took a bath with C.S., and he never saw her naked. He denied that any type of

sexual assault or advances had occurred with C.S., M.C., or D.B.

      On rebuttal, the State called C.S.’s mother who testified that there were

several instances of violence in the house during her marriage to Foster. Once during

an argument, C.S. saw Foster put a gun to her mother’s head.

      The jury found Foster guilty of continuous sexual abuse of a child and

sentenced him to life imprisonment. This appeal followed.




                                         7
                              Admission of Evidence

      In two issues, Foster asserts that the trial court erred by admitting and

excluding evidence. We address each in turn.

A.    Standard of Review

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A

trial court abuses its discretion only if its decision is “so clearly wrong as to lie

outside the zone within which reasonable people might disagree.” Taylor v. State,

268 S.W.3d 571, 579 (Tex. Crim. App. 2008). A trial court does not abuse its

discretion if some evidence supports its decision. Osbourn v. State, 92 S.W.3d 531,

538 (Tex. Crim. App. 2002). We uphold a trial court's evidentiary ruling if it was

correct on any theory of law applicable to the case. Id.; see De La Paz v. State, 279
S.W.3d 336, 344 (Tex. Crim. App. 2009).

B.    Outcry Witness Testimony

      Foster contends that the trial court erred by permitting Garcia to testify as an

outcry witness after Childers had provided outcry testimony. He argues that her

testimony was duplicative of Childers’s testimony. He also asserts that Childers and

Garcia were both improperly designated as outcry witnesses; Childers did not

provide any specific details regarding C.S.’s allegations of sexual assault in the

pretrial hearing; Childers’s testimony pretrial was inconsistent with the written


                                          8
summary of her testimony provided by the State; and the State’s notice was deficient

because it did not provide a summary of Garcia’s testimony.

      1.     Applicable Law

      Article 38.072 of the Code of Criminal Procedure provides a statutory

exception that allows the State to introduce outcry statements, which would

otherwise be considered hearsay, made by a child complainant of certain crimes.

TEX. CODE CRIM. PROC. art. 38.072; see also TEX. R. EVID. 801(d) (defining

hearsay), 802, 803. These offenses include continuous sexual abuse of a child. TEX.

CODE CRIM. PROC. art. 38.072; see also TEX. PENAL CODE § 21.02. Under article

38.072, the trial court may admit the statements of a child complainant describing

the alleged offense through an “outcry witness.” TEX. CODE CRIM. PROC. art. 38.072,

§ 2(a)(3). The outcry witness is the first person over the age of eighteen, other than

the defendant, to whom the child made a statement regarding the offense, extraneous

crime, wrong, or act. Id. The statement must be “more than words which give a

general allusion that something in the area of child abuse is going on.” Lopez v. State,

343 S.W.3d 137, 140 (Tex. Crim. App. 2011) (quoting Garcia v. State, 792 S.W.2d
88, 91 (Tex. Crim. App. 1990)). Outcry witness designations are event-specific, not

person-specific. Polk v. State, 367 S.W.3d 449, 453 (Tex. App.—Houston [14th

Dist.] 2012, pet. ref’d). More than one outcry witness may testify if each witness




                                           9
testifies regarding different events. See Lopez, 343 S.W.3d at 140; Polk, 367 S.W.3d

at 453.

      2.     Analysis

      As a preliminary matter, we determine whether Foster preserved his

complaints for appellate review. To preserve a complaint for appellate review, the

record must show that an objection was made to the trial court, the grounds for relief

were made with enough specificity, and the trial court ruled upon the objection. TEX.

R. APP. P. 33.1(a). The issue must comport with the objection made at trial. Thomas

v. State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). In deciding whether an

argument on appeal comports with the objection made at trial, an appellate court

“consider[s] the context in which the complaint was made and the parties’ shared

understanding at the time.” Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App.

2009).

      On appeal, Foster argues that the trial court erred by permitting multiple

witnesses (both Childers and Garcia) to testify about the same outcry. He also asserts

that (2) Childers and Garcia were both improperly designated as outcry witnesses;

(3) Childers did not provide any specific details regarding C.S.’s allegations of

sexual assault in the pretrial hearing; (4) Childers’s testimony pretrial was

inconsistent with the written summary provided by the State, and (5) the State’s

notice did not provide a summary of Garcia’s testimony.


                                         10
      Aside from the objection to having multiple outcry witnesses, Foster did not

preserve his complaints for appellate review. At trial, Foster did not dispute that

Childers or Garcia were improperly designated as outcry witnesses, and he conceded

that Childers was an outcry witness after her testimony. He did not object to the trial

court’s determinations of the reliability of C.S.’s statements to either outcry witness.

He did not object to the content of Childers’s testimony as it related to the written

summary provided by the State, and he did not object to any deficiencies in the notice

provided by the State. See TEX. CODE CRIM. PROC. art. 38.072, § 2(b). He also did

not assert a general hearsay objection. See Long v. State, 800 S.W.2d 545, 548 (Tex.

Crim. App. 1990) (holding that a general hearsay objection is sufficient to preserve

error under article 38.072). Foster failed to preserve these claims for appellate

review.

      We address the preserved claim—that the trial court erred by permitting

multiple outcry witnesses. Assuming without deciding that the trial court erred by

admitting Garcia’s outcry testimony because it was duplicative, we must determine

whether the error was harmful.

      The improper admission of inadmissible hearsay under Article 38.072 is non-

constitutional error. TEX. R. APP. P. 44.2(b). We will consider it harmless if after

examining the record as a whole, we are reasonably assured that the error did not

influence the jury verdict or had but a slight effect. Johnson v. State, 967 S.W.2d
11
410, 417 (Tex. Crim. App. 1998). Improper admission of evidence is not reversible

error if the same or similar evidence is admitted without objection at another point

in the trial. Lamerand v. State, 540 S.W.3d 252, 259 (Tex. App.—Houston [1st Dist.]

2018, pet. ref’d) (holding improper admission of outcry testimony was harmless

when victim provided the same or similar testimony without objection); Duncan v.

State, 95 S.W.3d 669, 672 (Tex. App.—Houston [1st Dist.] 2002, pet ref’d)

(admission of outcry witness’s testimony was harmless when several instances of

similar testimony were offered without objection, including testimony of

complainant, who testified in detail about abuse); see also Zarco v. State, 210
S.W.3d 816, 833 (Tex. App.—Houston [14th Dist.] 2006, no pet.) (holding that

admission of detective’s outcry testimony was harmless when child “testified in

detail about the abuse” and “detailed the same testimony” as detective).

      C.S. provided detailed testimony recounting the abuse she endured from

Foster for approximately nine years. She testified regarding at least six different

instances of abuse, including an incident where Foster forced her to perform oral sex

on him and an incident involving the use of a dildo. Apart from one objection to a

compound question about how frequently Foster bathed with C.S., Foster lodged no

objections to C.S.’s testimony. C.S.’s testimony mentioned all of the instances of

abuse that Garcia testified about. The same or similar evidence about which Foster

complains was admitted without objection at other points during the trial. Any error


                                         12
in admitting Garcia’s outcry testimony was harmless. See Lamerand, 540 S.W.3d at

259–60; Duncan, 95 S.W.3d at 672; Zarco, 210 S.W.3d at 833.

      We overrule Foster’s first issue.

C.    Exclusion of Complainant’s Sexual History

      In his second issue, Foster contends that the court erred by excluding evidence

that C.S. had been sexually abused by her biological father. The State responds that

the trial court properly excluded the evidence.

      1.     Applicable law

      Evidence of specific instances of an alleged victim’s past sexual behavior

generally is inadmissible. TEX. R. EVID. 412(a). While there are several exceptions

to the general rule excluding specific instances of sexual behavior, the probative

value of such evidence must outweigh the danger of unfair prejudice. Compare TEX.

R. EVID. 412(b)(2) (listing instances when a victim’s past sexual behavior is

admissible), with 412(b)(3) (stating that the probative value of such evidence must

outweigh prejudice).

      To be admissible, evidence must be relevant. TEX. R. EVID. 402. Evidence is

relevant if “it has any tendency to make a fact more or less probable than it would

be without the evidence” and that fact “is of consequence in determining the action.”

TEX. R. EVID. 401. When assessing the relevance of evidence, courts must consider

the purpose for which the proof is being introduced. Layton v. State, 280 S.W.3d
13
235, 240 (Tex. Crim. App. 2009). It is essential that there is a direct or logical

connection between the proof and the proposition sought to be proved. Id.

      2.     Analysis

      Foster sought to introduce evidence that C.S. had been sexually assaulted by

her biological father. Foster believed that the State had “opened the door” to the

topic during direct examination. See Heidelberg v. State, 36 S.W.3d 668, 672 (Tex.

App.—Houston [14th Dist.] 2001, no pet.) (holding that under the opened-door

doctrine, a party cannot intentionally broach a subject and then complain when the

subject is pursued by the opposing party). Specifically, Foster argues that the State’s

question on direct examination asking why C.S. agreed to sleep in bed with her father

when her mother was in the hospital having a baby elicited the testimony that opened

the door. In response, C.S. stated, “I was just not cognitively aware that that was an

inappropriate thing to do between a father or a man and someone that was my age.”

Outside the presence of the jury, the court ruled that the State had not presented any

evidence of sexual abuse by C.S.’s biological father or otherwise opened the door to

presentation of such evidence.

      On appeal, Foster reurges his argument that the State had in fact questioned

C.S. about sexual abuse by her biological father. But after review, we hold that the

record does not reflect that the State introduced any evidence of sexual abuse and




                                          14
the trial court did not abuse its discretion in refusing to admit the evidence. See id.

at 672.

      Foster also argues that the evidence was admissible on cross-examination to

rebut the false impression that C.S.’s biological father was a “wonderful daddy” and

that she was vulnerable after his death. But the State did not introduce any evidence

of C.S.’s biological father’s character, and even if it had, the trial court would not

have abused its discretion in excluding evidence of sexual assault as not relevant to

the offense charged or more prejudicial than probative. See TEX. R. EVID. 401; see

also TEX. R. EVID. 412(b)(3) (requiring the probative value of admissible evidence

of specific instances of an alleged victim’s past sexual conduct to outweigh the

danger of unfair prejudice). The trial court did not abuse its discretion in refusing to

admit evidence that C.S. had been sexually assaulted by her biological father.

      We overrule Foster’s second issue.




                                     Conclusion

      We affirm the judgment of the trial court.


                                          15
                                                Peter Kelly
                                                Justice

Panel consists of Justices Lloyd, Kelly, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           16